Citation Nr: 0730841	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his sister-in-law and two friends 




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim of 
entitlement to an increased rating for his PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In a June 2002 rating decision, the RO formally determined 
that the veteran was not competent to handle the disbursement 
of VA funds and appointed his spouse as his custodian; she is 
prosecuting this appeal on his behalf.

In September 2004, the veteran, his spouse and his sister-in- 
law, accompanied by the veteran's representative, offered 
testimony at a hearing held at the local VA office before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  At the hearing, the veteran submitted 
additional information in support of his claim that was 
accompanied by a waiver of RO consideration; this evidence 
will be considered by the Board in connection with this 
appeal.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in January 2005.  Unfortunately, the case is again being 
remanded to the AMC for further development.  VA will notify 
the appellant if further action is required.


REMAND

Reason for remand

Additional evidence 

In June 2007, the RO provided the veteran with a supplemental 
statement of the case (SSOC) which continued to deny a rating 
in excess of 30 percent for PTSD.  A handwritten notation on 
the SSOC received by VA in August 2007 requests that VA "get 
all updated VA records thru present date."  The Board notes 
that according to the SSOC, the most recent treatment records 
associated with the claims file are dated in mid 2005.  The 
November 2006 VA examination notes that the veteran sees a 
psychiatrist regularly.  

Given the veteran's specific request, the Board feels that an 
attempt should be made to obtain additional medical evidence.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for PTSD since June 2005.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

Also request treatment records 
pertaining to the veteran since June 
2005 from the VA Medical Centers in 
Ohio (Cleveland, Brecksville, 
Mansfield, Marion and Columbus).  

2.  Thereafter, readjudicate the claim 
in light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



